Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Statement of Reasons for Allowance
Claims 1-3 are allowed because the prior art fail to teach a temperature monitoring device that is disposed in a furnace together with a composite material, the device comprising:
a pair of inner components that each have a temperature detection surface and overlap each other such that the temperature detection surfaces face each other; 
a temperature detecting unit that is disposed so as to be sandwiched between the temperature detection surfaces; 
at least a pair of outer components that are provided on opposite sides to the temperature detection surfaces of the pair of inner components respectively; and 
an adjustment part that adjusts a dimension of a gap between the inner component and each of the outer components in a thickness direction, wherein an air layer is formed between at least one of the inner components and at least one of the outer components, in combination with the remaining limitations of claims 2-3.
Claims 4-5 are allowed because the prior art fail to teach a composite material manufacturing method, the composite material| being used in a temperature monitoring method using a temperature monitoring device that is disposed in a furnace together with a composite material, in which the temperature monitoring device includes a pair of inner components that each have a temperature detection surface and overlap each other such that the temperature detection surfaces face each other, a temperature detecting unit that is disposed so as to be sandwiched between the temperature detection surfaces, and at least a pair of outer components that are provided on opposite sides to the temperature detection surfaces of the pair of inner components respectively, the composite material manufacturing method comprising: a thickness determination step of determining a dimension of a gap between the inner component and each of the outer components in a thickness direction based on a heat capacity of the composite material;  an adjustment step of adjusting the dimension determined in the thickness determination step, and an air layer forming step of forming an air layer between at least one of the inner components and at least one of the outer components, and the remaining limitations of claim 5.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAIL KAPLAN VERBITSKY whose telephone number is (571)272-2253.  The examiner can normally be reached on Mon - Fri 8AM-4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/GAIL KAPLAN VERBITSKY/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        August 22, 2022